Title: James Lovell to Abigail Adams, 9 August 1779
From: Lovell, James
To: Adams, Abigail




Aug. 9th. 1779


Indeed, my lovely anxious Friend, you lead me to doubt whether Mr. A. is really on the Water: The Report of the Alliance being in Concert with a 40 Gun Ship on a secret Expedition tallies with Something of which I am certain. A Man of War of that Size has been given up to the “Direction” of John Paul Jones, and the Name has been changed to“Poor Richard” that it may not appear to belong to the french Marine. Our Commissioners have moreover certified under their Hands to Jones that he is still in the American Navy tho’ he had quitted it some time ago for that of France, but did not give up his Commission. I formed my Conjectures upon first receiving that Intelligence, and your Anecdote confirms me therein so far as that I expect soon to hear of blazing Retaliation.
And has not that very philosophic Politician been yet to see you? I shall grow highly disgusted at my public Employment if its certain or even natural Tendency is to make me insensible of “the thousand nameless Anxieties that distress the tender hearts of your Sex” or inattentive to a proper Call to exert myself in relieving them.
My Letter in answer to a former one of yours is before this in your Hand and will convince you that the dreaded Callosity has not yet fixed upon my Heart. I have therein attempted, nor ought it to be in vain on such grounds, to give your Bosom Ease by directing you to repose it on that Assemblage of Merit which originates and finishes your Husband’s Conduct uniformly. Good as he was, when I first had the pleasure of knowing him, I do not recollect that he was quite such a Man as he now appears. Indeed, it was before his Marriage. He did full credit to the Books he had studied. He now shows that it is more efficacious to read Virtue in a living Character.
Whether he is on his Way home or not, it may be a satisfaction to you to have the following copy.




In Congress Aug. 6. 1779
Resolved That an Allowance of eleven thousand four hundred & twenty eight Livres Tournois per Annum be made to the several Commissioners of the United States in Europe for their Services, besides their reasonable Expences respectively.
That the Salary as well as the Expences be computed from the Time of their leaving their places of abode to enter on their offices, and be continued three months after Notice of their Recall, to enable them to return to their families respectively.
That the several Commissioners, Commercial Agents and others in Europe entrusted with public Money be directed to transmit without delay their Accounts and Vouchers, and also triplicate Copies of the same to the Board of Treasury of these United States in order for Settlement.
Resolved That a suitable Person be appointed by Congress to examine the said Accounts in Europe and certify his Opinion thereon previous to their being transmitted.
Extracted from the Minutes by JL




There is an authentic account that France has absolutely refused the Mediation of Spain; and that the latter would declare herself speedily after the 20th. of June.
That the Count D’Orvilliers had sail’d towards Corunna with 30 Ships of the Line where he was to be joined by 20 spanish.
25,000 Troops are ready on the Coast of France for a Descent on Ireland.

With respectful Tenderness your humb. Servt.,
JL

